Citation Nr: 1007871	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-06 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than bipolar disorder, to include 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bipolar disorder.  

3.  Entitlement to service connection for a left wrist 
condition.  

4.  Entitlement to service connection for bilateral 
cataracts.  

5.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.  

6.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for a right wrist condition.


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.  
WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1971 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and July 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon.  The Veteran relocated during the pendency 
of the appeal, and original jurisdiction now resides with the 
VA Regional Office in Muskogee, Oklahoma (the RO).  

In October 2009, the Veteran presented sworn testimony during 
a videoconference hearing which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

After the October 2009 hearing, the Veteran submitted 
evidence directly to the Board, accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

In the March 2006 rating decision, the Veteran was awarded 
service connection for tinnitus, evaluated 10 percent 
disabling.  Also, the July 2007 rating decision granted the 
Veteran's claim for a non-service-connected disability 
pension.  The Veteran has not, to the Board's knowledge, 
expressed dissatisfaction with these decisions as they 
pertain to these issues, and thus, they are not currently in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (the Court) indicated that VA unduly limited 
its consideration of claims for service connection for 
specific mental disorders under circumstances in which other 
diagnosed psychiatric disabilities may be present.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when 
a claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed 
or labeled].  In the present claim, the Veteran was diagnosed 
with PTSD and bipolar disorder.  However, an August 2008 VA 
psychological evaluation specifically ruled out bipolar 
disorder.  As will be further discussed below, the Veteran 
has withdrawn his claim for service connection for bipolar 
disorder.  Concerning the Veteran's claim for service 
connection for PTSD, in light of Clemons, and in view of the 
fact that a diagnosis of bipolar disorder has recently been 
ruled out, the Board has expanded the Veteran's PTSD claim to 
include any acquired psychiatric disability except bipolar 
disorder.  The issue is as stated on the title page.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed acquired psychiatric 
disorder, to include PTSD, is related to the Veteran's 
military service.

2.  In testimony received at an October 2009 VA hearing, 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal of the issues of entitlement to 
service connection for bipolar disorder, entitlement to 
service connection for a left wrist condition, entitlement to 
service connection for bilateral, entitlement to a 
compensable initial evaluation for bilateral hearing loss as 
well as a claim to reopen a previously denied claim for 
service connection for a right wrist condition.
CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder other than bipolar 
disorder, to include PTSD, was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).  

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to service 
connection for bipolar disorder, entitlement to service 
connection for a left wrist condition, entitlement to service 
connection for bilateral, entitlement to a compensable 
initial evaluation for bilateral hearing loss as well as a 
claim to reopen a previously denied claim for service 
connection for a right wrist condition.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than bipolar disorder, to include 
PTSD  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

With respect to Hickson element (1), medical evidence of a 
current disability, the competent medical evidence of record 
reflects that the Veteran has been diagnosed with PTSD.  See 
e.g., the Veteran's VA outpatient treatment records from the 
VA facility in Klamath Fall, Oregon, a September 2007 private 
treatment record from P.E.C, Psy.D., and a May 2007 VA 
examination report.  Accordingly, Hickson element (1), 
medical evidence of a current disability, has been 
demonstrated.  

With respect to Hickson element (2), medical evidence of in-
service occurrence or aggravation of a disease or injury, the 
Veteran contends that his currently diagnosed acquired 
psychiatric disorder is related to stressor events which he 
experienced in service.  Specifically, the Veteran has 
asserted that his acquired psychiatric disorder is the result 
of being present at and repairing damage caused by a 
collision of two ships (the U.S.S. Wabash and U.S.S. Flint) 
during a towing exercise in the Pacific Ocean on June 5, 
1976.  Indeed, a September 2007 statement from the U.S. Army 
& Joint Services Records Research Center (JSRRC) (formerly 
the U.S. Armed Services Center for Unit Records Research 
(CURR)) verified that the collision did occur.  Further, the 
Veteran's personnel records reflect that he was stationed 
aboard the Wabash at the time of the collision, and his MOS 
at that time (shipfitter) was such that repairing the damage 
to the ship was within the scope of his duties.  In light of 
above, Hickson element (2) has also been demonstrated.  

Concerning crucial Hickson element (3), medical evidence of a 
nexus between an in-service injury or disease and the current 
disability, there only medical nexus opinion of record is 
favorable to the Veteran's claim.  

In an October 2009 statement, S.W.B., Ph.D., reported that he 
had reviewed the Veteran's VA treatment records and service 
records and described the stress reported by the Veteran in 
connection with the collision of the two ships in June 1976 
during his service (among other stressors).  In his October 
2009 statement, S.W.B., Ph.D. reiterated that the Veteran's 
had PTSD and opined, "It is my belief that [the Veteran's] 
posttraumatic symptoms are directly related to his 
experiences in the military."  

The October 2009 nexus opinion from S.W.B., Ph.D. appears to 
be consistent with the Veteran's medical history.  Further, 
the opinion appears to have been based on thorough review of 
the record, a comprehensive examination of the Veteran, and 
thoughtful analysis of the Veteran's entire history and 
current medical conditions.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  

In sum, the medical nexus opinions of , S.W.B., Ph.D. appears 
to support the Veteran's assertions that his acquired 
psychiatric disorder, to include PTSD, was caused by his 
military service.  There are no medical nexus opinions to the 
contrary.  Thus, Hickson element (3) has also been 
demonstrated.  

Therefore, the Veteran's claim for service connection for an 
acquired psychiatric disorder other than bipolar disorder, to 
include PTSD, is granted, subject to the controlling laws and 
regulations, which govern awards of VA compensation.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2009); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for bipolar disorder is 
dismissed  

3.  Entitlement to service connection for a left wrist 
condition is dismissed  

4.  Entitlement to service connection for bilateral cataracts 
is dismissed  

5.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss is dismissed  

6.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for a right wrist condition is dismissed  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2009).  In an 
October 2009 written statement and during an October 2009 
hearing before the undersigned, the Veteran's attorney 
indicated that the Veteran was withdrawing his appeals 
regarding the issues of entitlement to service connection for 
bipolar disorder, entitlement to service connection for a 
left wrist condition, entitlement to service connection for 
bilateral, entitlement to a compensable initial evaluation 
for bilateral hearing loss as well as a claim to reopen a 
previously denied claim for service connection for a right 
wrist condition.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these issues.  Accordingly, the Board does not 
have jurisdiction to review these claims and such are 
dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder other than bipolar disorder, 
to include PTSD, has been granted, as discussed above.  
Further, the Veteran has withdrawn the remaining issues on 
appeal.  As such, the Board finds that any error related to 
the VCAA on all claims is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  


ORDER

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than bipolar disorder, to include 
PTSD, is granted.  

2.  Entitlement to service connection for bipolar disorder is 
dismissed.  

3.  Entitlement to service connection for a left wrist 
condition is dismissed.  

4.  Entitlement to service connection for bilateral cataracts 
is dismissed.  

5.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss is dismissed.  

6.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for a right wrist condition is dismissed.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


